 FEDERATION OF TELEPHONE WORKERS461Federation of TelephoneWorkersof Pennsylvania,Local 58(Bell Telephone Company of Pennsylva-nia)andNancy S. Bernola.Case 6-CB-2048December 7, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 13, 1971, Trial Examiner Louis Libbinissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a brief inanswer to certain of Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Federation of Telephone Workers ofPennsylvania, Local 58, Rochester, Pennsylvania, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's recommendedOrder.1The Respondent has excepted to certain credibility findings made bythe Trial Examiner.It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc.,91 NLRB 544,enfd. 188 F.2d362 (C.A. 3).We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONthe unfair labor practices, the complaint alleges, andRespondent's duly filed answer denies, that Respondentcaused and/or attempted to cause the Bell TelephoneCompany of Pennsylvania to refuse to award overtime toits employee Bernola because of her lack of membership inRespondent and/or because she filed charges againstRespondent with the Board- and thereby violated'Section8(b)(2) and 8(b)(1)(A) of the Act.This case was tried before me at Pittsburgh, Pennsylvani-a, on May 24 and 25, 1971. All parties appeared at the trialand were given full opportunity to participate in said trial.On June 28, 1971, the General Counsel and Respondentfiled briefs, which I have fully considered. For the reasonshereinafter indicated, I find that Respondent engaged inconduct violative of Section 8(b)(2) and 8(b)(1)(A) of theAct.Upon the entire record in the case,' and from myobservations of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBell Telephone Company of Pennsylvania, herein calledthe Company, a Pennsylvania corporation with its principaloffice located in Philadelphia, Pennsylvania, providescommunications services throughout Pennsylvania and, inconjunctionwith other telephone companies, providesinterstate communications services throughout the UnitedStates.During the 12-month period immediately precedingthe issuance of the instant complaint, the Company's grossvolume of business exceeded $1 million; during the sameperiod, the Company received goods and materials, valuedin excess of $50,000, directly from points located outsidetheCommonwealth of Pennsylvania for use at itsPennsylvania facilities.Upon the above admitted facts, I find, as Respondent'sanswer further admits, that the Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THESTATUS OF RESPONDENT UNIONThe complaint alleges, the answer admits, the recordshows, and I find that the Respondent Union named in thecaption of the complaint is a labor organization within themeaning of Section 2(5) of the Act.STATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onDecember 7, 1970, and February 4, 1971, by Nancy S.Bernola,an individual, theGeneralCounsel of theNational Labor Relations Board, by the Regional DirectorforRegion 6 (Pittsburgh, Pennsylvania), issued a com-plaint,datedMarch 30, 1971, against Federation ofTelephoneWorkers of Pennsylvania, Local 58, hereincalled Respondent or Respondent Union. With respect to1 I hereby note and correct the following obvious inadvertent errors inthe typewritten transcript of the testimony: On 1 8 of p 17, "proceeding" iscorrected to "succeeding"; on 1. 20 of p 173, the number "2" is correctedHI. THE UNFAIR LABOR PRACTICESA.The Company has had successive collective-bargainingagreements with the Federation of Telephone Workers ofPennsylvania, herein called FTWP, since 1939. NancyBernola, the Charging Party herein, has been employed bythe Company since about 1955 and became a member ofRespondent Union about 1959. In June 1968, she wasto"1";and on 1 17 of p. 216, "Hookmck" is corrected to read"Hoodnick."194 NLRB No. 80 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotified that intraunion charges had been preferred againsther for failing to appear for her assigned picket duty thatspringwhen Respondent was engaged in an economicstrike against the Company. In November 1968 and againin January 1969, she was notified that on November 14,1968, a union trial court had found her in violation ofFTWP's constitution and fined her $45. In November orDecember 1969, Bernola'informed Respondent's then VicePresident Gilbert Steele that she would "drop out" of theUnion rather than pay the fine because she felt the fine was"unfair."On October 13, 1970, pursuant to a legal action taken byRespondent through its President David Saras to collect the$45 fine, a hearing was held before a justice of the peacewho issued a judgment in favor of Respondent 3 days later.However, Bernola filed charges with the Board againstRespondent on October 13, 1970, immediately after theconclusion of the hearing before the justice of the peace.That charge, which was withdrawn a few months later,alleged that Respondent "restrained and coerced employ-ees" of the Company within the meaning of Section8(b)(1)(A) of the Act. The charge named Saras as the unionrepresentative to contact and was received by him onOctober 15.On October 27, 1970, Foreman George Wilcox assignedsome overtime work to Bernola, Immediately upon beinginformed of the overtime, Respondent's President Sarashad a conversation with Foreman Wilcox in which hesought to have Wilcox award the overtime work to certainother employees instead of to Bernola. As a result of thisconversation, the Company did not award the overtimework to Bernola.The principal issue litigated in this proceeding is whether,in seeking to have the Company award Bernola's overtimeassignment to other employees, Saras was motivated byBernola's lack of membership in Respondent and/orbecause she filed charges against Respondent with theBoard, as the General Counsel contends and the complaintalleges, or by a desire to have the Company comply withwhat was Respondent's understanding of the agreementwhich FTWP had with the Company on the distributionand equalization of overtime, as Respondent contends.Also involved are the usual credibility issues.B.The Incident Involving OvertimeWork1.The undisputed factsThe facts hereinafter set forth are based on creditedtestimony which is either undemed or admitted.At the time of the instant trial, Nancy Bernola had beenemployed by the Company about 15 years, the last 7 yearsin the Company's Rochester, Pennsylvania, office. She wasclassified as a field clerk for the last 3 years.The Company has a service center located on the secondfloor of its Rochester office under the ultimate supervisionof Foreman George Kredel. Reporting directly to him inthe service center are Control Foreman Wilcox andForeman Russell. Employees in the service center areclassified as field clerks, general field clerks, desk men, andfacilities assigner. In this group are about five field clerksand six general field clerks, a more skilled and higher paidclassification.In 1968 the Company created the position of controlforeman's clerk in its service center. This position merelyrequired the performance of certain specified duties andretained the classification ,of field clerk. Bernola was thefirst one assigned to this position which she occupied on aregular basis for about 1 year until July 1969. Thereafter,she trained the girls who subsequently occupied thatposition. She herself continued in the classification of afieldclerk,performing other duties on a regular basisoutside the service center on the third floor under thesupervisionofForeman Farrell.However,shewasfrequently asked to, and did, perform the control foremanclerk'swork on an overtime basis and did so for the mostpart in the service center on the second floor. At the time ofthe instant trial, Rose Avolio had been the regular full-timecontrol foreman's clerk for over a year. During her tenure,whenever overtime was required to be performed in thework of the control foreman's clerk, it was the consistentestablished practice of the service center control foreman toaward theassignmentfirst toRose Avolio because theincumbent on the job had always been given firstpreference, then, if she refused it, to Beverly Broadie,another field clerk regularly employed in the service centerwho had been the control foreman's clerk for about 6months before Avolio and who was historically lower inovertime than Bernola, and finally, if she refused it, toBernola who was then regularly employed as a field clerkoutside the service center. As already noted, all three wereclassified as field clerks.On October 27, 1970, Service Center Control ForemanWilcox approached Rose Avolio and asked if she couldwork overtime to complete a report that she had beenworking on. Avolio refused the overtime for personalreasons.Wilcox then approached Beverly Broadie andasked if she could work overtime to complete the report.When Broadiealsorefused,Wilcox approached hissupervisor, Foreman Kredel, and explained that the reportin question had to be completed on an overtime basis andthat the overtime had been refused by employees Avohoand Broadie. Wilcox suggested that he ask Bernola to dothe work on an overtime basis. Kredel suggested that beforedoing so Wilcox should first go back and ask Avolio andBroadie again.Wilcox did this that same day, and againboth women refused theovertime.Wilcox then immediate-ly went upstairs directly toBernola, told her what had to bedone on Avolio's report, asked if she could work overtimein the evening and any additional overtime, includingSaturday, if necessary to get the work done by the end ofthe month.Bernola agreedto do so.Later that afternoon, Respondent's President Saras, whowas employed as a desk man in the service center, had aconversation with Foreman Wilcox about the overtimeassignment awarded toBernola.At the conclusion of theconversation,Wilcoxwent to Kredel, explained thesituation to him, and it was decided that they "shouldn't'allowMrs.Bernolato do the work." Kredel then instructedForeman Farrell that same day to tell Bernola that she wasnot to perform the overtime work that had been assigned toher by Wilcox. Farrell thereupon informed Bernola not to FEDERATION OF TELEPHONE WORKERSwork the overtime unless otherwise notified because theCompany was having "trouble." After Bernola left workthat day, Kredel left a note on her desk instructing her notto perform the overtime work in case she came in early thenext morning. He also telephoned her home that eveningand either told her or left word that she was not to do thatwork. The next day, Kredel suggested that Wilcox go backand reask Avolio and Broadie to do the work. However,before he could do so, Avolio came to Wilcox and, forunexplained reasons, volunteered to do the overtime work.Wilcox agreed. The work was performed in the eveningduring that week and completed on Saturday.22.The disputed testimonyThere is a conflict in the testimony relating to thesubstance of the October 27 conversation between Sarasand Wilcox concerning the overtime in question.ForemanWilcoxtestified that he was approached bySaras in the service center and that the followingconversation ensued: Saras stated that he was aware of thefact that Wilcox had asked Mrs. Bernola to come down anddo the overtime work, that he did not think this was "a goodidea," and that he thought "the people would resent it."Wilcox thereupon explained that this report had to be done,that he had asked Mrs. Avolio and Mrs. Broadie, that theyboth had refused to do the work, and that, since the reporthad to get done and there was nobody else to do it, Mrs.Bernola was going to do it. Saras then warned Wilcox that,if he brought Mrs. Bernola in to do the work, "the people inthe service center would not be working." When Wilcoxasked Saras if he was "threatening me with a walkout,"Saras replied that Wilcox "could take it any way that Iwished." That ended the conversation.Wilcox further testified on cross-examination that no oneelse was involved in his conversation with Saras, althoughothers were present in the room, that he did not know whereWanda Gossard (the job steward for female, employees)was at that time, and that Gossard never told him aboutparticular employees in the service center who were trainedas control foreman's clerks.Respondent's President Sarastestified that in the after-noon of October 27 Avolio came and told him that therewould be overtime on her job in the service center and thatsomeone out of the service center would be coming in,"possiblyMrs. Bernola," that he then asked Job StewardGossard if she knew what was going on, that when shereplied in the negative they both went to Wilcox and thefollowing conversation ensued: Saras asked Wilcox if therewas going to be overtime on the control foreman clerk's jobthat evening.When Wilcox gave an affirmative answer,Saras "asked him who." Wilcox answered that it was Mrs.Bernola. Saras then called Wilcox's attention to the factthat there were others in the service center with far lessovertime and asked if they were considered. Wilcox asked,"are you doing this because of Mrs. Bernola?" Sarasreplied, "definitely not," and added that "the people in theservice center should be equalized, first." Gossard men-tionedCathy Hoodnick and Dorothy Popik as service463center employees to be considered for that work. Aftersome further discussion,Wilcox stated that he would getback to them later.Saras denied telling Wilcox that the people in the servicecenter would not be working if Mrs. Bernola was brought into do the work.Job Steward Gossardtestified that she accompanied SarastoWilcox and that she was present during the entireconversationwithWilcox.Her testimony in substancecorroborates Saras' version of the conversation withWilcox. She testified to the following additional statementsduring the conversation:Wilcox had stated that he wasunable to get anybody to do the work and that he had askedAvolio who refused to do it. Gossard told Wilcox that sheknew that Hoodnick and Popik had done that work in thepast.Wilcox replied that he did not realize this, that hewould have to think about it, and that he would "get backto you people on it."In response to counsel's question as to whether Saras atany time said that the "people in the service center wouldn'twork or would stop working" if Mrs. Bernola was called in,she testified, "No, sir." In response to counsel's 'furtherquestion as to whether "any statement like that was made,"she testified "I did not hear any."3.CredibilityresolutionThe foregoing disputed testimony merely raises a factualissue, the determination of which depends wholly, on acredibility resolution. I credit the testimony of ForemanWilcox and find the facts to be substantially as hereinaboverelated in his testimony. I further find that Saras' statementthat "the people in the service center would not beworking" ifWilcox brought Mrs. Bernola in to do theovertime work, considered in the setting and context inwhich it was made, constituted a threat of a work stoppage.In accepting Foreman Wilcox's version of the conversation,I have been influenced by the following factors:(a,)The demeanor of the witnesses is a substantial factorformy credibility resolution. A careful scrutiny of thedemeanor of the witnesses while testifying under oathcaused me to be more favorably impressed with Wilcox as aforthright, reliable and honest witness.(b)Wilcox appears to be the only unbiased anddisinterestedwitness. Indeed his testimony may haverendered his employer liable for a violation of the Act ifcharges had also been filed against the Company. Yet, hetestifiedwithout any reluctance in a clear, precise, direct,consistent, and unequivocal manner.(c) Saras and Gossard testified that Saras asked Wilcoxwho was going to perform the overtime. However, Saras'testimony that prior to that conversation Avolio hadalready informed him that "possibly Mrs. Bernola" wouldbe coming in, tends to corroborate Wilcox's version thatSaras stated that he was aware of the fact that Wilcox hadasked Bernola to come down to do the work.(d)Neither Saras nor Gossard testified that Wilcox hadstated that he had also asked Mrs. Broadie and that she toohad refused to perform the work. Yet neither Gossard nor2AlthoughKredel had informed Saras the preceding day that thebest recollection was that Avoho "did it all."overtime work would be taken care of by Avoho and Broadie, Wilcox's 464DECISIONSOF NATIONALLABOR RELATIONS BOARDSaras testified that Gossard also mentioned Broadie as oneof the service center girls who had performed that work inthe past, although she admittedly had done so andhistoricallyhad far less overtime than those allegedlymentioned by Gossard. Thus, the failure to includeBroadie'sname under these circumstances tends tocorroborateWilcox's version that he stated he had askedboth Avolioand Broadieand both hadrefused.(e)Saras at first testified that he was the one whomentioned specific names of service center girls with farless overtime who should be considered. However, whenasked by the Trial Examiner what names he hadmentioned, Saras changed his testimony and stated, "Ipersonally did not mention any names" but that MissGossard did.(f) Saras admitted that Wilcox asked him, "are you doingthis because of Mrs. Bernola?" This admission, coupledwith fact that the foremen suddenly yielded and departedfrom their long and well-established method of assigningovertime, as they did when they revoked Bernola's overtimeassignment, tends to corroborateWilcox's version thatSaras threatened Wilcox with a work stoppage if he broughtMrs. Bernola in to perform the overtime work in question.C.Contentions and Applicable PrinciplesRespondent's counsel contends in his brief that as earlyas 1950 the FTWP and the Company had "agreed to theprinciple of overtime in a basic group of employees under aparticular foreman, with the understanding that localconditionswould vary"; that under this agreement,"overtime is to be equally distributed within a foreman'sgroup"; that to facilitate the policy of overtime equalizationin foremen groups the Company agreed to make overtimelists available where requested and to offer overtime "to thelowestqualifiedperson on the list"; and that therepresentative'smanualof the FTWP "instructs its localofficers and representatives as to contract interpretationsnegotiated with management." He further contends that, inaccordance with the said agreements between the Companyand the FTWP, all the employees in the Rochester servicecenter under the ultimate supervision of Foreman Kiedelconstitute the foreman's group for the distribution ofovertime; that, as Bernola was not in that group becauseshe was not employed in the service center, Saras correctlyinsisted that the overtime be offered to other qualifiedemployees in the service center group before Bernola wascalled; that General Field Clerks Hoodnick and Popik wereservice center employees who were qualified to performcontrol foreman clerk's work and should have been offeredtheovertimeassignment; that Saras' contention toForemanWilcox was based on Respondent Union'sinterpretation and understanding of the overtime agree-mentsbetween the Company and the FTWP; and that,even if such interpretation and understanding wereerroneous, it was at the very least a "colorable claim"presented in good faith.TheGeneralCounsel contends in his brief thatRespondent's defense is not supported by the record and is3 Sec. 8(b)(2) of the Act, to the extent here relevant, makes it an unfairlabor practice for a union or its agents"to cause or attempt to cause anemployer to discriminate against, an employee in violation of subsectionpretextuous.Thus, he argues that the record fails toestablish any such agreements or requirements upon theCompany; that the Company had merely agreed to acceptthe "principle of equalization of overtime"among employ-ees in a foreman'sgroup,geographic location,or "someother feasible grouping"; that the contents, form, applica-tion,or implementation of any agreement(or agreements)were all"problems"that had to be negotiated at the localunion level;and that the record contains no evidence ofany agreement on the local level between Respondent andthe Company which requires the Company to equalizeovertime.He further contends that,in assigning theovertime in question to Bernola,the Company was merelyfollowing the established practice at the local level atRochester of attempting to equalize overtime within thesame craft or classification over a yearly period, and thatthis practice had been consistently followed in the pastwithout any objection by any one in Respondent Union.It is not disputed that in seeking to have Bernola'sovertime assignment revoked and to have her replaced onthat assignment with other employees from the servicecenter in the manner previously found,Respondent'sPresidentSaras did in fact cause theCompany todiscriminate against Bernola by denying her overtime work.And this is so even if, contrary to my previous finding,Foreman Wilcox had not been threatened with a workstoppage if he brought Bernola in to perform the overtime.However,it is also true that, as Respondent's counsel pointsout in his brief, not every employee discrimination in whicha union causesan employer toengage isproscribed by theAct. For, as Respondent's counsel correctly states, therecan be no violation of Section 8(b)(2) of the Act unless whata union causes or attempts to cause an employer to dowould, if done by the employer, violate Section 8(a)(3) ofthe Act .3 In the instantcase, this test would be clearly metif,as the General Counsel contends, Saras' conduct wastrulymotivated by Bernola's nonmembership in Respon-dent Union and by her action in having filed an unfairlabor practice charge against Respondent.On the otherhand, the Act would not be violated if, as Respondent'scounsel contends, Saras'conduct was in fact based on the"interpretation and understanding of the overtime agree-ment between the Company and the Federation ofTelephone Workers of Pennsylvania."The foregoing principles and resulting conclusions arenot in dispute. The outcome thus revolves on the pivotalquestion of President Saras'true motivation.D.Discussion and Conclusions1.As to Respondent's defenseThereisnoevidenceor claim that the assertedagreements on overtime have ever been included in any ofthe collective-bargaining agreements which have been ineffect between FTWP and the Company throughout theentire period. Nor is there any evidence of any agreementson the local level at Rochester between the Company andRespondent concerning the equalization of overtime.8(a)(3)", and Sec.8(a)(3) makes it an unfair labor practicefor an employerto discriminate"to encourage or discourage membership in any labororganization." FEDERATION OF TELEPHONE WORKERS465Foreman Kredel, who had been employed at the Rochesterservice center for about 18 years, and Foreman Wilcoxcredibly testified,without contradiction, that they hadnever been informed and had no knowledge of anycompany agreements with FTWP or with Respondent withrespect to the distribution of overtime. These factors raiseconsiderable doubt in my mind as to whether the Companywas in fact contractually obligated to assign overtime in themanner claimed by Respondent's counsel. However, ascounsel correctly points out, it is not necessary for me todetermine the validity and content of the alleged agree-ments relied on by Respondent. For, as previously stated, asufficiently adequate defense will be made out by a showingthat Saras' conduct was in fact motivated by what he ingood faith believed to be Respondent's interpretation andunderstanding of the alleged overtime agreements betweenRespondent and FTWP. For the reasons hereinafterindicated, I am convinced and find that Respondent'sasserted defense in this respect was not the true motivatingreason for Saras' conduct but has been advanced as apretext or afterthought to cloak the true reason.(a)The procedure which was followed in making theovertime assignment to Bernola was the same one which inthe past had been consistently used at the Rochester servicecenter without any complaint or objection from anyone inRespondent Union. Thus, Foremen Kredel and Wilcoxcredibly testified that it was the Company's practice at thelocal level at Rochester to attempt to equalize overtimewithin the same craft or classification over a yearly period;that such attempts were not always successful; that fieldclerks and general field clerks were treated as two separatecrafts or classifications for this purpose; that experiencewas a major factor considered in assigning overtime andwas the reason why overtime could not always be equalizedbetween two people in the same craft; that Bernola was oneof the most capable, experienced and qualified employeesto perform the control foreman clerk's job; and that thepractice of assigning overtime in this job only to FieldClerks Avolio, Broadie, and Bernola, in that order, hadbeen consistently followed in the past without anyobjection from anyone in Respondent Union. There is noevidence that either Saras or anyone else from RespondentUnion had ever previously objected to the manner in whichovertime was assigned in the service center.4(b) It is most significant that Saras admittedly was awareof the fact that Bernola actually worked a great number ofovertime hours in the service center on the control foremanclerk's job during the period in 1970 prior to October 13and that he admittedly made no complaint that this workshould first have been offered on an overtime basis to otherallegedly eligible service center employees such as-GeneralField Clerks Hoodnick and Popik. Nor admittedly didanyone else from Respondent voice any complaints in thisrespect.Counsel for Respondent contends that thisoccurred only when Avolio was not working either becauseshe was on vacation or was ill, and Saras testified that thatwas his understanding. I fail to see the significance of thispoint. For according to Respondent's interpretation of thealleged agreements with the Company on the equalizationof overtime, that overtime should first have been offered toeligible service center employees such as Hoodnick andPopik before being awarded to an employee outside theservice center like Bernola. In any event, the Company'srecords show that there were occasions in February, May,and August 1970 when such overtime was awarded toBernola even when Avolio was working (G. C. Exhs. 5(b),12, and 3).5(c) In objecting to the October 27 overtime assignment toBernola, it is not disputed that Saras at no time mentionedto Foreman Wilcox or Kredel anything to the effect that hisobjection was based on their failure to follow what hebelieved to be Respondent's interpretation and understand-ingof the alleged overtime agreement between theCompany and FTWP. He at no time mentionedanyagreements to them. Indeed, he never testified that he wasaware of Respondent's interpretation or understanding ofany such agreements or even of their existences2.As to Saras' true motivation 7As previously noted, Nancy Bernola became a memberof Respondent Union in or about 1959. While on the picketline during the course of an economic strike by Respondentagainst the Company in the spring of 1968, Bernola askedDouglas, who was one of Respondent's stewards, and alsoRespondent's President Saras, several questions about thewomen's working conditions and the benefits they werethen receiving under the contract and also expresseddissatisfactionwith "some of the things that were goingon." She failed to carry out some of her assigned picketduties during that strike and in June 1968 was notified bytheFTWP that intraunion charges had been preferredagainst her for that reason. She failed to appear at a hearingon these charges held before a union trial court onNovember 14, 1968, and was notified by letters, datedNovember 1968 and January 1969, that the said trial courthad found her in violation of FTWP's constitution andfined her $45. Bernola refused to pay the fine but continued4At the time of the instant hearing Saras had been employed at theRochester service center about 5 years. His testimony concerning his"knowledge" of how overtimewas assignedin the servicecenter isinconsistentand confusing. Thus, he first testified that "overtime is on anequalizationbasis.At times,when feasible,low people will be asked in allgroups" (emphasis supplied).When asked by Respondent'scounsel"among whom" there was "equalization," he testified, "among the differentcrafts."This conceivably could be construed as corroborative of thetestimony of Foremen Wilcox and Kredel. He then added, "In otherwords, everyone in the service center . . . one group." After furtherprodding by Respondent's counsel, Saras testified that there were twogroups in the service center for purposes of overtime, that desk men wereplaced in one group and that field clerks and general field clerks werecombined together in the other group Under all the circumstances, I donot credit Saras' testimony to the extent that it conflicts with that of Kredeland Wilcox.5 I do not credit Saras' testimony that he was not aware of suchoccasions.Bernola's overtime work on the control foreman clerk's job wasperformed for the most at Avoho's desk in the service center and in thepresence of SarasandUnionSteward Douglas.6Contrary to the assertion by Respondent's counsel in his brief, the factthat under threat of a walkout the foreman yielded to Saras' request thatthe overtime assignment not be awarded to Bernola can under nocircumstances be construed as their agreement with his position.7Events occunng prior to August 4, 1970, which is more than 6 monthsbefore the filing of the 8(b)(2) charge in the instant case, have beenconsidered by me for the light they may shed toilluminateand explainSaras'motivation and conduct in the events which occurred thereafter.N L R.B. v. Bryan Manufacturing Co,362 U.S. 411;Keller Aluminum ChairsSouthern, Inc., et al,173 NLRB 947, 950-951. 466DECISIONS OF NATIONALLABOR RELATIONS BOARDto pay her dues until sometime in November or December1969, when she informed Respondent's then Vice PresidentGilbert Steele that she would "drop out" of the Union(FTWP) rather than pay the fine because she felt the finewas "unfair."8Shortly thereafter Saras stopped her on the stairway whileshe was on her way to lunch and asked her if it was true thatshe "dropped out of the Union." Upon receiving anaffirmative reply, Saras told her that she would be "sorry."9Thereafter in 1969, and again in January 1970, Sarasposted a notice on the union bulletin board at theCompany's Rochester, Pennsylvania, facilities which read:1970INFORMATION BULLETINNON-UNIONMEMBERS-FREE RIDERS-NANCY BERNOLAWhen Bernola continued to refuse to pay the $45 fine; theRespondent, acting through President Saras, instituted acivil suit against her before a justice of the peace to collectthe fine and a hearing on this action was held on October13, 1970. At this hearing Bernola stated that she did not paythe fine because she felt she had been unjustly fined in viewof the fact that other employee members who did not picketwere not fined. In his statement before the justice of thepeace, Saras said that Bernola had asked questions andexpressed dissatisfaction about the benefits that womenhad been receiving under the current contract, that at tunesshe had spoken out against the Union on some matters, thatshe was a "dissident," and that she "felt this was the reasonwhy they were fining me 'specifically" for not havingpicketed.1oOn October 13, 1970, immediately after the conclusion of8The findings in this paragraph are based on Respondent's exhibits andon Bernola's credited testimony which is undemed. Although the FTWPmailed a certified letter to Bernola on March 7, 1969, stating that she wasautomatically expelled for not paying her fine, the record is undisputedthat Bernola was unaware of the content of this letter which was returnedby the post office before she appeared to claim it. There is no evidence ofany further attempt to notify her of any decision to expel her despite thefact that she thereafter continued to pay dues until November as shecredibly testified without any contradiction9The findings as to this conversation with Saras are based on Bernola'scredited testimony Saras denied having made this statement or havingengaged in a conversation on this subject. Respondent contends thatBernola should not be credited because other aspects of her testimonydisclose inconsistencies in certain minor respects.However, as I havepreviouslyfound,otheraspectsofSaras' testimony also containinconsistencies and confusion. I have already found that Saras was awitness unworthy of belief. Unlike Saras, Bernola impressed me as asincere and honest witness who testified to the true facts as best she couldrecall them. I do not credit Saras' denials10The findings concerning the statements made by Saras at that hearingare based on a composite of the mutually consistent and credited testimonyof Nancy Bernola and her husband who has also attended the hearing.Saras denied using the word "dissident" or stating that she was finedbecause she spoke against the Union He testified that he gave as thereason for the collection of the fine that "we felt that Mrs. Bernola did notstay and do her picket line duties." FTWP Division President Gnglak, whoalsomade a statement before the justice of the peace, corroborated Saras'version.As between these two sets of interested witnesses for theirthe hearing before the justice of the peace, Bernola'shusband drove her to the Board's Regional Office whereshe filed unfair labor practice charges against Respondent,alleging that Respondent "restrained and coerced employ-ees" of the Company within the meaning of Section8(b)(1)(A) of the Act and naming Saras as the unionrepresentative to contact. On October 15 these documentswere delivered to Saras who admitted that he receivedthem, that he knew they involved some kind of chargewhich Bernola was making against Respondent Union withthe Labor Board, and that he sent them on to FTWP'sdivision office.1' The next day the justice of the peaceannounced his decision, rendering judgment in favor ofRespondent.12Throughout the year 1970 prior to the filing of theOctober 13 unfair labor practice charges, Bernola on agreat number of occasions had worked overtime, totaling alarge number of hours, on the control foreman clerk'sjob inaccordance with the service center foremen's practice ofawarding this overtime to her whenever service center fieldclerksAvolio and Broadie refused such assignments, aspreviously found. Although Respondent's President Saraswas fully aware during this period that Bernola wasperforming this work on an overtime basis, neither he norany other representative of Respondent had ever objectedto the service center foremen about these facts or theirpractice in this respect or to the fact that other servicecenter employees, including Hoodnick and Popik, were notoffered this work on an overtime basis, all as previouslyfound. However, on October 27, 1970, the very first timeafter filing the above-mentioned unfair labor practicecharges that she was assigned to work overtime in thecontrol foreman clerk's job in accordance with usual pastpractice, Saras immediately protested her assignment onthe alleged ground that the work should first be offered toother service center employees, all of whom were membersof Respondent Union,13 and under a threat of a walkout bythe service center employees caused the foreman to revokerespective sides, I have credited the version of Mr.and Mrs. Bernola, setforth in the text,as being the more reliable.I have previously found Sarasnot to be a credible witness on other matters and have credited Bernolawhen her testimony conflicted with that of Saras. In this instance,Bernolatestifiedwith the detailed specificity which normally does not accompany afabrication,and neither Saras nor Gnglak denied that Saras had in factmade the remaining statements and accusation which Bernola attributed tohim in the text. Moreover,there are additional factors which tend to lendcredence to the credited version in the text. Thus, the record clearlyestablishes,without contradiction,that Bernola truly was a"dissident"union member and that the Union took cognizance of it.Indeed, Griglak's1968 letter to Bernola, informing her of the fine imposedby the Union trialcourt, states among other flings that"Based upon testimony introduced atyour trial, the jury wanted it noted that you had stated your intention ofviolating the Constitution even before the strike began and subsequentlyreflected an uncooperative attitude during that trying period " In addition,Gnglak admitted that the only other person from Respondent Union whowas charged for failing to perform assigned picket duty during that strikewas not fined but was exonerated at the union hearing at which heappeared.Contrary tothe assertion of Respondent's counsel, I do notregard the basis of the decision rendered by the justice of the peace a fewdays later as being inconsistent with the credited version set forth in thetext.11These charges were withdrawn sometime in December.12Bernola eventually paid the fine about 6 months later.13This is thereasonable inference,which I'herein make, from the factthat the 1970 bulletin board notice posted by Saras lists only Bernola as the"non-union members and free riders." FEDERATION OF TELEPHONE WORKERS467Bernola's assignment and to deprive her of this overtimework, all as previously found.Upon consideration of all the foregoing in the light of theafterthought and pretextuous nature of Respondent'sdefense, as previously demonstrated, I am convinced andfind that in causing the Company to deprive Bernola of theovertime work in question, Saras was truly motivated byBernola's nonmembership in Respondent Union and moreparticularly by her action in having filed the aforestatedunfair labor practice charges against Respondent.E.Concluding FindingsIfind that Saras' conduct caused the Company todiscriminate with regard to the employment conditions ofBernola. In view of my above findings as to the true reasonsfor Saras' conduct in this respect, I further find that saiddiscrimination reasonably tended to encourage member-ship in Respondent Union and to restrain and coerceemployees in the exercise of their rights guaranteed bySection 7 of the Act. As Respondent is obviously liable forthe conduct of its president, David Saras, I finally find thatRespondent thereby violated Section 8(b)(2) and 8(b)(1)(A)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theemployer named in section I, above, have a close, mtimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent Federation of Telephone Workers ofPennsylvania, Local 58, is a labor organization within themeaning of Section 2(5) of the Act.2.BellTelephone Company of Pennsylvania is anemployer within the meaning of Section 2(2) of the Act.3.By causing the Company to deny overtime work toNancy S. Bernola because of her nonmembership inRespondent and more particularly because she filed unfairlabor practice charges against Respondent, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(b)(2) and 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHavingfound that Respondenthas engaged in certainunfairlabor practices,Iwill recommend that it cease and14 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted 'by the Board and becomeits findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes.desist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Iwill recommend that Respondent make Nancy S.Bernola whole for loss of wages incurred as a result ofRespondent's conduct in causing the Company to depriveher of the overtime work in the service center in October1970,with interest thereon at the rate of 6 percent perannum. I will further recommend that within 5 days fromthe date of this Decision and Order, Respondent informNancy S. Bernola and the Company, in writing, that it hasno objection to Bernola performing overtime work in thecontrol foreman clerk's job, or in any other job, because ofher nonmembership in Respondent Union and/or becauseshe filed unfair labor practice charges against Respondent.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:14ORDERRespondent;Federation of TelephoneWorkers ofPennsylvania, Local 58, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Causing or attempting to cause Bell TelephoneCompany of Pennsylvania to deny to employees anyovertime work in the control foreman clerk's job, or in anyother job, or to discriminate in any other manner withrespect to employees' terms and conditions of employment,because of their nonmembership in Respondent and/orbecause they filed unfair labor practice charges against,Respondent.(b)In any other manner restraining or coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Nancy S. Bernola whole for loss of wagesincurred as a result of Respondent's conduct in causing theCompany to deprive her of overtime work in October 1970,plus 6-percent interest.(b)Notify Nancy S. Bernola and the said Company, inwriting,within 5 days from the date of this Decision andOrder, that it has no objection to Bernola performingovertime work in the control foreman clerk's job, or in anyother job, because of her nonmembership in RespondentUnion and/or because she filed unfair labor practicecharges against Respondent.(c) Post in conspicuous places in Respondent's businessoffices,meeting halls, and all places where notices tomembers are customarily posted, including the Company'sbulletin boards if Respondent has access to them, copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice, on forms, provided by the Regional Director forRegion 6, shall, after being duly signed by Respondent'sauthorized representative, be posted by it immediately15 In,the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board." 468DECISIONSOF NATIONALLABOR RELATIONS BOARDupon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Sign and mail to the Regional Director for Region 6,sufficient copies of said notice, to be furnished by him forposting by the Company, if it is willing, at places where itcustomarily posts notices to its employees.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the date of receipt of this Decisionwhat steps have been taken to comply herewith.1616 In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in wasting,within 20 days from the date of this Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause BellTelephoneCompany of Pennsylvania to deny toemployees any overtime work in the control foremanclerk's job, or in any other job, or to discriminate in anyothermanner with respect to employees' terms andconditionsof employment, because they are notmembers of our Union and/or because they have filedunfair labor practice charges against our Union.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights guaranteed inSection 7 of the Act.WE wiLL pay Nancy S. Bernola the wages she lost,with 6-percent interest, as a result of our having causedtheCompany to deprive her of overtime work inOctober 1970.DatedByFEDERATION OF TELEPHONEWORKERS OFPENNSYLVANIA, LOCAL 58(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania 15222, Telephone 412-644-2977.